Giegerich, J.
The action was brought for damage and loss of baggage checked by the plaintiff over the defendant’s road from Centerville, N. Y., where the plaintiff was spending the summer, to Mew York city, where she resided. The *565trunk containing the baggage was packed by the plaintiff’s son, then a boy about fifteen years of age, and was then bound with a thick cord by him. When the party, which included the plaintiff, her son and another child, reached the station, the plaintiff, after purchasing tickets, sent her son to the baggagemaster to attend to checking the trunk. The baggagemaster presented to him and received his signature upon an agreement releasing the company from all liability for the baggage in question, such agreement stating that the lock was off the trunk. The plaintiff and her son and her daughter all swore positively that the trunk was in good order and that it was locked, and the son further swore that he did not read the paper that was presented to him for signature ; that “ everybody else signed it who rode ” and that no explanation was made when it was presented to him. The defendant offered records kept by its various employees, showing that the article of baggage in question was marked in such records as being in bad condition from the start) such records including the one kept by the agent who had charge of the baggage car on which the trunk was placed at the station from which it was checked. But, without considering any of those records, we think the fact of the release of liability reciting that the lock was off the trunk is sufficient to determine the issue of credibility in favor of the defendant. It is difficult to conceive why such a paper should have been prepared if the trunk had been in good condition as the plaintiff and her children testified when it was delivered at the station. Moreover, the release of liability was signed by the person whom the plaintiff had entrusted with the duty of preparing the trunk for shipment and of attending to checking the same. The fact that her son was a minor did not incapacitate him from acting as an agent, the well-known rule being that contracts made by an infant as an agent are binding upon the principal. 1 Am. & Eng. Ency. of Law (2d ed.) 945; Avery v. Fisher, 28 Hun, 508. “ The agent to whom the owner trusts goods for delivery must be regarded as having authority to stipulate for the terms of transportation.” Redf. Carriers, § 52. See also Nelson v. Hudson R. R. R. Co., 48 N. Y. 498; Shelton v. Merchants *566Disp. Trans. Co., 59 id. 258; Root v. New York & N. E. R. R. Co., 59 N. Y. St. Repr. 613; Jennings v. Grand Trunk R. Co., 127 N. Y. 438; Steers v. Liverpool, N. Y. & P. S. S. Co., 57 id. 1; Zimmer v. N. Y. C. & H. R. R. R. Co., 137 id. 460.
Gildersleeve and Erl auger, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.